Appeal Dismissed and Memorandum Opinion filed May 7, 2020.




                                        In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00080-CV

                JAMES DIXON AND CHERYL DIXON, Appellant
                                          V.
                                  JIA LU, Appellee

                    On Appeal from County Court at Law No. 6
                             Fort Bend County, Texas
                      Trial Court Cause No. 19-CCV-066444

                            MEMORANDUM OPINION

         This is an appeal from a final judgment signed January 16, 2020. Appellants’
brief was due March 16, 2020. No brief or motion to extend time to file the brief was
filed.

         On March 31, 2020, the court ordered appellants to file a brief by April 15,
2020. We cautioned that if appellants failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief has been filed.
      Therefore, the appeal is DISMISSED.

                                 PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                        2